TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 15, 2018



                                     NO. 03-17-00448-CR


                                   Curtis Toliver, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment adjudicating

guilt. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.